Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Limitation: “... receiving an artifact definition, the artifact definition comprising a mapping definition and a plurality of patterns to be matched, the plurality of patterns comprising a database-type artifact definition comprising at least one database parsing 
	This limitation is rewritten as below
the artifact definition X comprising
a) mapping definition and
b) a plurality of pattern to be matched, wherein the plurality of pattern comprising
b1) a database-type artifact definition comprising at least one database parsing definition comprising a database query
b2) a fragment-type artifact definition comprising at least one carving definition
	
There is no such artifact definition X comprising mapping definition and a plurality of patterns to be matched, the plurality of patterns comprising a database-type artifact definition comprising at least one database parsing definition comprising a database query, and a fragment-type artifact definition comprising at least one carving definition because 
Regarding to specification

    PNG
    media_image1.png
    217
    586
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    103
    606
    media_image2.png
    Greyscale

[0088] By using database-type artifact definition or fragment-type artifact definition, a data subset is extracted from data that is acquired in step 410 [0067]. In order to store the data subset into the forensic database, a mapping definition is utilized.
Below is an example of mapping definition

    PNG
    media_image3.png
    508
    591
    media_image3.png
    Greyscale

The mapping definition above does not have a) parsing pattern, which identifies a database name definition with table name to be searched for the data to be extracted 
Dependent claims fail to cure deficiencies. Dependent claims are rejected.
Response to Arguments
	Applicant argues that there is no new matter introduced. Examiner respectfully disagrees. Please see examiner’s argument above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167